 1                                                             The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7

 8
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 9                             WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
10

11
     UNITED STATES OF AMERICA,
12                                                  Case No. 2:19-cv-01285-TSZ
                  Plaintiff,
13
                  v.
14                                                  STIPULATION REGARDING
     WILLIAM A. TACKER, JR.; JAMI L.                PRIORITY AND ORDER
15   TACKER; AMERICAN GENERAL
     FINANCIAL SERVICES, INC.; PORTFOLIO
16   RECOVERY ASSOCIATES, LLC;
     ACCOUNTS RECEIVABLE, INC.; EQUABLE
17   ASCENT FINANCIAL, LLC; CACH, LLC;
     MIDLAND FUNDING, LLC; BENEFICIAL
18   WASHINGTON, INC.; BANK OF AMERICA,
     N.A.; THE BANK OF NEW YORK MELLON
19   AS TRUSTEE FOR CWABS, INC. ASSET-
     BACKED CERTIFICATES, SERIES 2007-2;
20   STATE OF WASHINGTON; and KING
     COUNTY,
21

22                Defendants.

23
     STIPULATION REGARDING PRIORITY AND ORDER                    U.S. DEPARTMENT OF JUSTICE
     (Case No. 2:19-cv-01285-TSZ )
                                                1                Tax Division, Western Region
                                                                 P.O. Box 683
                                                                 Washington, D.C. 20044
                                                                 Telephone: 202-514-6056
 1           The United States of America; Accounts Receivable, Inc.; the Bank of New York Mellon

 2   as Trustee for CWABS, Inc. Asset-Backed Certificates, Series 2007-2; and King County

 3   (collectively: “the parties”), by and through their respective undersigned counsel, agree and

 4   stipulate as follows:

 5           1.       On August 15, 2019, the United States commenced this action, seeking, inter alia,

 6   to reduce federal tax assessments against William A. Tacker and Jami L. Tacker to judgment,

 7   and foreclose federal tax liens on real property located in King County (“Subject Property”).

 8           2.       The Subject Property is commonly referred to as 15303 216th Ave. NE,

 9   Woodinville, WA 98077 (“Subject Property”), and legally described as:

10           Lot 4, King County Short Plat No. 277080, Recorded Under Recording
             No. 7706151091, in King County, Washington.
11           Parcel No. 162606-9134-06

12           3.       The United States’ federal tax liens, which are identified in the United States’

13   Complaint in the above-captioned matter, encumber the Subject Property. The first of these

14   federal tax liens arose on August 17, 2009, and all of the tax liens have been recorded by the

15   filing of the Notices of Federal Tax Liens with the King County Auditor, as follows:

16            Type of        Recorded Against                Tax Period                    Date of
               Tax                                                                        Recording
17
       1          1040     William A. Tacker,                   2008                      07/07/2010
18                         Jr. and Jami L.                      Refile                    03/26/2019
                           Tacker
19     2          1040     William A. Tacker,                   2009                      08/26/2011
                           Jr. and Jami L.
20                         Tacker
       3          1040     William A. Tacker,                   2010                      01/03/2012
21                         Jr. and Jami L.
                           Tacker
22     4          1040     William A. Tacker,                   2011                      07/11/2012
                           Jr. and Jami L.
23
      STIPULATION REGARDING PRIORITY AND ORDER                              U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01285-TSZ )
                                                 2                          Tax Division, Western Region
                                                                            P.O. Box 683
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-514-6056
 1                        Tacker
      5        1040       William A. Tacker,                 2012                       12/17/2013
 2                        Jr. and Jami L.
                          Tacker
 3    6        1040       William A. Tacker,           2013, 2014, 2015                 10/11/2016
                          Jr. and Jami L.
 4                        Tacker
      7         941       William Tacker,           09/30/2006, 12/31/2006              08/26/2011
 5                        Intech Floor
                          Services
 6    8         941       William Tacker,           03/31/2007, 06/30/2007,             01/03/2012
                          Intech Floor              09/30/2007, 12/31/2007,
 7                        Services                  03/31/2008, 06/30/2008,
                                                    09/30/2008, 12/31/2008,
 8                                                  03/31/2009, 06/30/2009,
                                                    09/30/2009, 12/31/2009,
 9                                                  03/31/2010, 06/30/2010,
                                                          09/30/2010
10    9         941       William Tacker,           12/31/2010, 03/31/2011              01/03/2012
                          Intech Floor
11                        Services
      10        941       William Tacker,                 12/31/2011                    05/10/2012
12                        Intech Floor
                          Services
13    11        940       William Tacker,           12/31/2006, 12/31/2007,             10/23/2012
                          Intech Floor              12/31/2008, 12/31/2009,
14                        Services                  12/31/2010, 12/31/2011,
                                                          12/31/2012
15    12        941       William Tacker,                 03/31/2012                    10/23/2012
                          Intech Floor
16                        Services
      13        941       William Tacker,                 06/30/2012                    12/11/2012
17                        Intech Floor
                          Services
18    14       6721       William Tacker,                 12/31/2011                    11/04/2014
                          Intech Floor
19                        Services
      15       6721       William Tacker,                 12/31/2012                    03/22/2016
20
                          Intech Floor
                          Services
21
      16        941       William Tacker,           06/30/2014, 12/31/2014,             08/30/2016
                          Intech Floor              03/31/2015, 06/30/2015,
22
                          Services                  09/30/2015, 12/31/2015,
                                                          03/31/2016
23
     STIPULATION REGARDING PRIORITY AND ORDER                             U.S. DEPARTMENT OF JUSTICE
     (Case No. 2:19-cv-01285-TSZ )
                                                3                         Tax Division, Western Region
                                                                          P.O. Box 683
                                                                          Washington, D.C. 20044
                                                                          Telephone: 202-514-6056
 1
       17         940       William Tacker,            12/31/2010, 12/31/2012            12/18/2018
 2                          Intech Floor
                            Services
 3     18         941       William Tacker,            03/31/2006, 06/30/2006,           12/18/2018
                            Intech Floor               12/31/2012, 03/31/2013
 4                          Services
       19         6721      William Tacker,                  12/31/2010                  02/20/2019
 5                          Intech Floor
                            Services
 6
     Dkt. No. 32, at ¶¶ 22, 28, 33-38.
 7
             4.         The Bank of New York Mellon as Trustee for CWABS, Inc. Asset-Backed
 8
     Certificates, Series 2007-2 (“Bank of New York Mellon Trust”) was named as a defendant in this
 9
     matter pursuant to 26 U.S.C. § 7403(b) because it may claim an interest in the Subject Property.
10
     Dkt. No. 32, at 16.
11
             5.         The Bank of New York Mellon Trust has an interest in the Subject Property by
12
     virtue of a Deed of Trust recorded with the King County Auditor on February 7, 2007. On or
13
     about December 21, 2006, William A. Tacker, Jr. and Jami L. Tacker, executed a Deed of Trust,
14
     and a Promissory Note borrowing $486,000 and encumbering the Subject Property. The Bank of
15
     New York Mellon Trust is the holder of the Promissory Note. The Deed of Trust was recorded in
16
     the King County Property Records on February 7, 2007 as #20070207000545. The loan was used
17
     to pay off a prior loan that William A. Tacker, Jr. and Jami L. Tacker obtained from Beneficial
18
     Washington, Inc.
19
             6.         Accounts Receivable, Inc. was named as a defendant in this matter pursuant to 26
20
     U.S.C. § 7403(b) because it may claim an interest in the Subject Property. Dkt. No. 32, at 10.
21
     Accounts Receivable Inc. has an interest in the Subject Property by virtue of a Judgment against
22
     Jami L. Tacker, in Case No. 12-2-19626-5-SEA in King County Superior Court. The Judgment
23
      STIPULATION REGARDING PRIORITY AND ORDER                             U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01285-TSZ )
                                                 4                         Tax Division, Western Region
                                                                           P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-514-6056
 1   was recorded with the King County Auditor on June 20, 2012. The Judgment attached to Jami L.

 2   Tacker’s interest in the Subject Property.

 3           7.       King County was named as a defendant in this matter pursuant to 26 U.S.C. §

 4   7403(b) because it may claim an interest in the Subject Property. Dkt. No. 32, at ¶ 18. King

 5   County’s interest in the Subject Property is for any unpaid real property taxes.

 6           8.       The parties hereby stipulate and agree that in the event the Court orders the sale of

 7   the Subject Property, it will be sold free and clear of all the interests of the parties to this case.

 8   The proposed Order of Foreclosure and Judicial Sale submitted by the United States shall

 9   provide that the sale proceeds will be distributed as follows:

10           a. First to the United States to the extent of its costs and expenses of the sale;

11           b. Second, to the extent there is any unpaid amount owed to King County to which 26

12                U.S.C. § 6323(b)(6) applies, on the date of the sale of the Subject Property, such

13                amount will be pro-rated through the date of the sale confirmation, and distributed to

14                King County;

15           c. Third, to the Bank of New York Mellon Trust, by virtue of its Deed of Trust,

16                described in Paragraph 5, above;

17           d. Fourth, to the United States by virtue of its Notices of Federal Tax Liens described in

18                Paragraph 3, sections (1) – (3) and (7) – (10);

19           e. Fifth, to Accounts Receivable, Inc., by virtue of its Judgment against Jami L. Tacker.

20                The Judgment only attaches to Jami L. Tacker’s interest in the Subject Property, and

21                does not attach to any interest of William A. Tacker, Jr. in the Subject Property;

22           f. Sixth, to the United States, by virtue of its Notices of Federal Tax Liens described in

23
      STIPULATION REGARDING PRIORITY AND ORDER                                U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01285-TSZ )
                                                  5                           Tax Division, Western Region
                                                                              P.O. Box 683
                                                                              Washington, D.C. 20044
                                                                              Telephone: 202-514-6056
 1                 Paragraph 3, sections (4) – (6) and (11) – (19).

 2           9.       If the affected parties cannot stipulate to the amounts of their liens, the parties

 3   shall file written briefs setting forth their positions and the Court shall determine the amounts of

 4   the liens.

 5           10.      The Parties agree to bear their own respective costs related to this litigation,

 6   including any possible attorney’s fees.

 7

 8   Respectfully submitted on 5th day of March, 2020.

 9   RICHARD E. ZUCKERMAN                                    /s/ KC Lynne Hovda
     Principal Deputy Assistant Attorney General             D. JEFFREY COURSER
10                                                           Stoel Rives LLP
     /s/ Rika Valdman                                        760 SW Ninth Avenue, Suite 3000
11   RIKA VALDMAN                                            Portland, OR 97205
     Trial Attorney, Tax Division                            Telephone: 503-294-9828
12   U.S. Department of Justice                              Email: jeffrey.courser@stoel.com
     P.O. Box 683
13   Washington, D.C. 20044-0683                             KC LYNNE HOVDA
     Telephone: 202-514-6056                                 Stoel Rives (WA)
14   Fax: 202-307-0054                                       600 University St., Suite 3600
     rika.valdman@usdoj.gov                                  Seattle, WA 98101-3197
15   Attorneys for the United States of America              Telephone: 206-624-0900
                                                             Email: Kc.hovda@stoel.com
16   /s/ Brian K. Gerst                                      Attorneys The Bank of New York Mellon as
     BRIAN K. GERST                                          Trustee for CWABS, Inc. Asset-Backed
17   Gerst Law PLLC                                          Certificates, Series 2007-2
     4001 Main Street, Ste. 309
18   Vancouver, WA 98663                                     /s/ Jennifer H. Atchison
     Telephone: 360-694-6919                                 JENNIFER H. ATCHISON
19   Email: brian@gerstlaw.com                               King County Prosecuting Attorney’s Office
     Attorney for Accounts Receivable, Inc.                  (3rd Ave.), 516 3rd Ave.
20                                                           W400 King County Courthouse
                                                             Seattle, WA 98104
21                                                           Telephone: 206-296-9000
                                                             Email: Jennifer.atchison@kingcounty.gov
22                                                           Attorneys for King County

23
      STIPULATION REGARDING PRIORITY AND ORDER                                U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01285-TSZ )
                                                  6                           Tax Division, Western Region
                                                                              P.O. Box 683
                                                                              Washington, D.C. 20044
                                                                              Telephone: 202-514-6056
 1

 2                                                   ORDER

 3           The foregoing Stipulation between the United States; Accounts Receivable, Inc.; the

 4   Bank of New York Mellon as Trustee for CWABS, Inc. Asset-Backed Certificates, Series

 5   2007-2; and King County is APPROVED.

 6           IT IS SO ORDERED.

 7           DATED this 6th day of March 2020.

 8

 9

10
                                                         A
                                                         Thomas S. Zilly
                                                         United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23
      STIPULATION REGARDING PRIORITY AND ORDER                          U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01285-TSZ )
                                                 7                      Tax Division, Western Region
                                                                        P.O. Box 683
                                                                        Washington, D.C. 20044
                                                                        Telephone: 202-514-6056
